SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1121
CA 15-00482
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND VALENTINO, JJ.


IN THE MATTER OF PATRICK J. UNDERWOOD,
PETITIONER-RESPONDENT,

                      V                                             ORDER

BARBARA J. FIALA, NEW YORK STATE COMMISSIONER
OF MOTOR VEHICLES, RESPONDENT-APPELLANT,
AND ERIC T. SCHNEIDERMAN, NEW YORK STATE ATTORNEY
GENERAL, RESPONDENT.
(APPEAL NO. 1.)


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JEFFREY W. LANG OF
COUNSEL), FOR RESPONDENT-APPELLANT.

WILLIAM G. PIXLEY, PITTSFORD, FOR PETITIONER-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Monroe County (Ann Marie Taddeo, J.), entered March 10, 2014 in a
proceeding pursuant to CPLR article 78. The judgment, insofar as
appealed from, annulled a determination denying petitioner’s
application for relicensing and directed that petitioner’s New York
State driver’s license be restored without restrictions.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051).




Entered:    November 20, 2015                   Frances E. Cafarell
                                                Clerk of the Court